Mr. Justice Johnson
delivered the opinion of the court:
The clause of the act, out of which this question arises is in the following words : “ any person who shall deliver in a false schedule of his effects, shall suffer the penalties of wilful perjury, shall be liable to be arrested again for the action or execution on which he was discharged, and forever be disabled to take any benefit from this act, and from the act for the more effectual relief of insolvent debtors,” &c. The terms are so general and comprehensive, that I cannot, by the utmost stretch of liberality, give them a construction confining the disability imposed to the particular case in which the party was convicted. It must be recollected, that the schedule is rendered on oath, and the penalties and disabilities imposed on the party who makes a false one, are doubtless intended to operate as a punishment on the offender, and furnish good reasons why the construction contended for, in opposition to the motion, ought not to prevail, even if the terms were more equivocal. The construction appears to me so palpable, that a repetition of the words of the act would constitute the best commentary. The motion is granted.
Justices Cotcock, Noil, Richardson and Gantt, concurred.